DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/31/2021 has been entered. In the amendment, claims 2 and 19 have been amended. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed 01/06/21. 
Response to Arguments
Applicant’s arguments, filed on 03/31/20 with respect to the rejection(s) of claims 1-20 and 21-27 under 35 USC 102 have been fully considered and are found unpersuasive. 
In regards to the rejection of claim 1, the applicant argues that Orban and Flatt fail to anticipate every element of claim 1. More specifically, the applicant argues that Orban discloses a disposable instrument sterile adapter 300/900 (ISA) which is left on the robot during use and is used to transfer drive between the robot to the instrument through the drape, instead of a packaging insert that is used as a temporary device for locating the drape on the robot arm and is removed before the robot arm is used as described in the specification ([0068]). Regarding to this argument, the examiner would like to remind the applicant that as stated in the office action mailed 01/06/2021, claim 1 includes multiple structures such as a surgical drape on a robot arm (including a drive transfer element) and a surgical instrument in the preamble and these structures have not been positively claimed. Claim 1 does not require any structures or functions that are described in the argument or the specification ([0068]. Instead it only requires a packaging insert that is releasably engageable with a drape wherein the packaging insert includes a body and a retention portion to engage with a drive transfer element. As shown in the office action, Orban’s packaging insert 900 (or ISA) includes a body and a retention portion that 
In regard to claim 12, the applicant argues that Flatt in view of Nussbaumer does not disclose every element of claim 12 because Flatt fails to disclose the packaging insert of claim 1 which claim 12 depends from. For the reason stated above, the examiner disagrees with this argument. And claim 12 remains rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“retention portion” in claim 1;
“engagement portion” in claims 2; 8, 13, and15;
“deformable portion” in claims 11;
“reinforcement portion” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orban, US20080140088A1, herein “Orban”.
Re. claim 1, Orban discloses a packaging insert 900 (Fig. 27A) configured to engage a portion of a surgical drape 901 (Fig. 27B) for locating the drape on a surgical robot arm, the drape comprising a drive transfer element for transferring drive between the robot arm and a surgical instrument (The Examiner notes that the surgical drape and the surgical robot arm are not positively recited claim elements. Therefore, the prior art Orban is not required to teach “a portion of a surgical drape for locating the drape”, “a surgical robot arm” and “a surgical instrument” or any specifics of these structures. More specifically, the claim is directed to a packaging insert but does not cover a surgical drape, a surgical robot arm, and a surgical instrument or include the specifics of these three structures), the packaging insert being releasably engageable with the drape ([0119]-[0120] packaging insert 900 includes the apertures 911 to hold the drape 901 in place by properly aligning the drape hole 903 with the apertures 911. If the drape hole 903 is misaligned (disengagement) with the aperture, the drape must be releasably disengaged from the packaging insert 900 for disposing purposes ([0011], 900 is an instrument disposable sterile adaptor (ISA))) and comprising: 
a body 914; and 
911 engageable with the drive transfer element for retaining the drive transfer element in a desired position (the drive transfer element 903 is engaged with the aperture 911 of the packaging insert 900, [0119]-[0120]. As mentioned above, the surgical drape is not positively claimed. Therefore, Orban’s packaging insert 900 and the surgical drape 901, met this limitation). .
Re. claim 2, Orban further discloses an engagement portion 912 releasably engageable with the drape (Fig. 27A-B, [0119], retainer 912 is configured to hold the drape portion in place wherein retainer 912 would be capable of releasably disengaging with the drape in the event the entire packaging insert 900 is disengaged from the drape 901 by disengaging the hole 903 and the aperture 911 as discussed in claim 1).
Re. claim 3, Orban further discloses the retention portion 911 comprises at least one of a recess, an aperture and a protruding portion (Fig. 27A-B, 911 is an aperture).
Re. claim 4, Orban further discloses the retention portion comprises an aperture 911 in the body 914 (Fig. 27A-B), the aperture comprising a first edge (the bottom edge of the aperture 911 which is engaged with 903, Fig. 27A), and the first edge being configured to retain the drive transfer element in the desired position ([0119]-[0120], aperture 911 is engaged with hole 903 and retains 903 and its drape 901 in place).
Re. claim 6, Orban further discloses the drape (The Examiner notes that a surgical drape of claim 1 is not a positively recited claim element. Therefore the prior art is not required to teach the surgical drape and it’s additional features) comprising three drive transfer elements (holes 903 as shown in Fig. 27A), and the packaging insert comprising three apertures 911 in the body 914 (see Fig. 27A), each aperture 911 being configured to receive a respective one of the drive transfer elements 903 therethrough and comprising a respective edge configured to retain the respective drive transfer element in the desired position (as shown in Fig. 27A, there are three holes 903 being engaged with three apertures 911; together they secure the drape 901 in place).
Re. claim 8, Orban further discloses the engagement portion 914 is provided on an underside of the body 914 (Fig. 27B, 914 is position on an underside of the body 914).
Re. claim 18, Orban further discloses the packaging insert 900 is configured to be packaged together with the drape 901 (Fig. 27A-B, the packaging insert and the drape are packaged together).
Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatt, US20160242861A1, herein “Flatt”.
Re. claim 1, Flatt discloses a packaging insert 224 (Fig. 20) configured to engage a portion of a surgical drape 258 (Fig. 23) for locating the drape on a surgical robot arm, the drape comprising a drive transfer element for transferring drive between the robot arm and a surgical instrument (The Examiner notes that the surgical drape and the surgical robot arm are not positively recited claim elements. Therefore, the prior art Flatt is not required to teach “a portion of a surgical drape for locating the drape”, “a surgical robot arm” and “a surgical instrument” or any specifics of these structures. More specifically, the claim is directed to a packaging insert but does not cover a surgical drape, a surgical robot arm, and a surgical instrument or include the specifics of these three structures), the packaging insert being releasably engageable with the drape ([0115] packaging insert 224 includes the apertures 289 for the drive transfer element 265 of the drape 258 to be inserted in) and comprising: 
a body (as shown in Capture 1 or Fig. 20); and 
a retention portion 289 engageable with the drive transfer element 265 for retaining the drive transfer element in a desired position (the drive transfer element 265 is engaged with the aperture 289 of the packaging insert 224, [0115], Fig. 20 and 23. As mentioned above, the surgical drape is not positively claimed. Therefore, Flatt’s structures of packaging insert 224 and the surgical drape 258, met this limitation). .

    PNG
    media_image1.png
    588
    484
    media_image1.png
    Greyscale

Re. claim 2, Flatt further discloses an engagement portion 230/232/234 releasably engageable with the drape 258 (Fig. 20 and Fig. 23, [0108] the engagement portion 230/232/234 of the packaging insert 224 releasably engaged with the balls 228 of the drape).
Re. claim 3, Flatt further discloses the retention portion 289 comprises at least one of a recess, an aperture and a protruding portion (Fig. 20, [0115] 289 is an aperture).
Re. claim 4, Flatt further discloses the retention portion comprises an aperture 289 in the body (Fig. 20), the aperture comprising a first edge (the bottom edge of the aperture 289 Fig. 19), and the first edge being configured to retain the drive transfer element in the desired position (Fig. 19, the bottom edge of the aperture 289 retains the head 297 of the latch/drive transfer element 265 via the catch 288).
Re. claim 5, Flatt further discloses the aperture 289 comprises a second edge opposing the first edge (the second edge is the top edge of the aperture 289, Fig. 19), the first edge and the second edge being spaced apart so as to be frictionally engageable with opposing sides of the drive transfer element 265 (Fig. 20, [0115], the first edge and the second edge of the aperture 289 is spaced apart and they are capable of frictionally engageable with the opposing sides of the drive transfer element 265 because in order for 297 (the head of 265) to moves entirely through the aperture 289, the head 297 cams the catch 288 downwardly against the bias of the compression springs 291).
Re. claim 7, Flatt further discloses the packaging insert comprising a handle (portion 242, Fig. 20).
Claim(s) 1-4, 6-11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flatt, US20160242861A1, herein “Flatt”.
Re. claim 1, Flatt discloses a packaging insert 224 (Fig. 20) configured to engage a portion of a surgical drape 258 (Fig. 23) for locating the drape on a surgical robot arm, the drape comprising a drive transfer element for transferring drive between the robot arm and a surgical instrument (The Examiner notes that the surgical drape and the surgical robot arm are not positively recited claim elements. Therefore, the prior art Flatt is not required to teach “a portion of a surgical drape for locating the drape”, “a surgical robot arm” and “a surgical instrument” or any specifics of these structures. More specifically, the claim is directed to a packaging insert but does not cover a surgical drape, a surgical robot arm, and a surgical instrument or include the specifics of these three structures), the packaging insert being releasably engageable with the drape ([0115] packaging insert 224 includes the apertures 230/232/234 to seat the drive transfer element 228 of the drape 258) and comprising: 
a body (as shown in Capture 1 or Fig. 20); and 
230/232/234 engageable with the drive transfer element 228 for retaining the drive transfer element in a desired position (the drive transfer element 228 is engaged with the aperture 230/232/234 of the packaging insert 224, [0131], Fig. 20 and 23. As mentioned above, the surgical drape is not positively claimed. Therefore, Flatt’s structures of packaging insert 224 and the surgical drape 258, met this limitation). .

    PNG
    media_image1.png
    588
    484
    media_image1.png
    Greyscale

Re. claim 2, Flatt further discloses an engagement portion 289 being releasably engageable with the drape 258 (Figs. 18-20 and Fig. 23, [0108] the engagement portion 289 of the packaging insert 224 releasably engaged with the latches 265 of the drape).
Re. claim 3, Flatt further discloses the retention portion 230/232/234 comprises at least one of a recess, an aperture and a protruding portion (Fig. 20, 230/232/234 are holes/receptacle).
Re. claim 4, Flatt further discloses the retention portion comprises an aperture 230/232/232 in the body (Fig. 20), the aperture comprising a first edge (the top edge of the aperture 230/232/234 where the edge first engage with the balls 228, Fig. 20), and the first edge being configured to retain the drive transfer element in the desired position (Fig. 20, the top edge of the aperture 230/232/234 retains the balls 228 of the drape).
Re. claim 6, Flatt further discloses the drape 258 (The Examiner notes that a surgical drape of claim 1 is not a positively recited claim element. Therefore the prior art is not required to teach the surgical drape and its additional features) comprising three drive transfer elements (three balls 228 as shown in Fig. 23), and the packaging insert comprising three apertures 230/232/234 in the body (see Fig. 20), each aperture 230/232/234 being configured to receive a respective one of the drive transfer elements 228 therethrough and comprising a respective edge configured to retain the respective drive transfer element in the desired position ([0096] balls 228 are seated in the apertures 230/232/234).
Re. claim 7, Flatt further discloses the packaging insert comprising a handle (portion 242, Fig. 20).
Re. claim 8, Flatt further discloses the engagement portion 289 is provided on an underside of the body (Fig. 20, the engagement portion 289 is positioned at the bottom or underside of the body).
Re. claim 9, Flatt further discloses the engagement portion 289 comprises at least one lip 288 engageable with a respective drape lip 297 provided on the drape 258 (Fig. 18-19).
Re. claim 10, Flatt further discloses a deformable portion 291 configured to deform so as to move at least one lip 288 from a position in which the lip is engaged with the respective drape lip to a position in which the lip is disengaged from the respective drape lip 297 (Fig. 18-19, [0117], the deformable portion 291 is a spring which is compressed/uncompressed by an actuator 301. When 301 is pressing downwardly, it would move the lip 288 downwardly against the bias of the spring 291 to release the head/drape lip 297 from the lip 288).
Re. claim 11, Flatt further discloses the packaging insert comprises a deformable portion 291 corresponding to each lip 288, the deformable portion 291 being configured to deform so as to move the respective lip 288 from a position in which the lip is engaged with a respective drape lip 297 to a position in which the lip 288 is disengaged from the respective drape lip 297. (Fig. 18-19, [0117], the deformable portion 291 is a spring which is compressed/uncompressed by an actuator 301. When 301 is pressing downwardly, it would move the lip 288 downwardly against the bias of the spring 291 to release the head/drape lip 297 from the lip 288).
Re. claim 13, Flatt further discloses at least one side portion to a respective side of the body, a respective engagement portion being provided on each side portion (See CAPTURE 2 below).

    PNG
    media_image2.png
    339
    496
    media_image2.png
    Greyscale

Re. claim 14, Flatt further discloses the engagement portion 289 comprises a protrusion 288 configured to protrude into a corresponding recess on the drape (as shown in Capture 3 or Fig. 19), the protrusion 288 being sized to engage with the recess in an interference fit so as to frictionally engage therewith (Fig. 19, 288 engages with the recess in an interference fit).

    PNG
    media_image3.png
    645
    709
    media_image3.png
    Greyscale

Re. claim 15, Flatt further discloses the engagement portion 289 is configured to engage with the drape with a weaker engagement than an engagement between the drape and the robot arm such that the drape is preferentially retained on the robot arm (similar to discussion in claim 1, the drape and the robot arm are not positive claim elements. Therefore the engagement portion 289 of Flatt’s device should be able to engage with a drape with a weaker engagement than an engagement between the drape and the robot arm such that the drape is preferentially retained on the robot arm).
Re. claim 16, Flatt further discloses packaging insert is formed from a single piece of material by at least one of stamping and bending ([0177], packaging insert 224 is made of hardened steel. The claimed phrase “a single piece of material by at least one of stamping and bending” is being treated as a product by process limitation; that is the process of making the packaging insert via stamping or bending process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Because Flatt discloses a packaging insert that can be formed by hardened steel material ([0177]), the structures of the packaging insert in Flatt and the claimed product are the same. Therefore, the claimed limitation has been met by Flatt).
Re. claim 17, Flatt further discloses the packaging insert 224 comprises a rigid and/or a semi-rigid material ([0177], packaging insert 224 are made of hardened steel or other rigid material).
Re. claim 18, Flatt further discloses the packaging insert 224 is configured to be packaged together with the drape 258 ([0100]-[0101], the package insert 224 is configured to be packaged together with the drape 258 as shown in Fig. 18-19, wherein the balls 228 of the drape seated in the apertures 230/232/234 of the packaging inset and similarly the latch 265 inserted entirely in the aperture 289).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Flatt in view of Nussbaumer et al. (US20150202009), herein “Nussbaumer”.
Re. claim 12, Flatt further discloses the packaging insert comprises the engagement portion, but Flatt is silent about the engagement portion comprises an adhesive portion which is releasably adherable to the drape.
However, Nussbaumer teaches a similar device, in the same field of endeavor which is sterile drape, wherein the device includes a cover 1408 which is attached to the drape 1404 using an adhesive material so that the cover could be removed from the draped once the drape is installed to the robotic surgical arm to reduce contamination of the sterile field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement portion of the packaging insert in Flatt to include an adhesive portion as suggested and taught by Nussbaumer so that the engagement portion could be releasably adherable to the drape so that they can be removed from each other when it is desired, in order to reduce contamination of the sterile field.
Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, the prior arts fail to disclose, teach, or suggest the surgical drape assembly as claimed including a surgical drape comprising a drive transfer element for transferring drive between a surgical robot arm and a surgical instrument; a packaging insert configured to engage a portion of the drape for locating the drape on the surgical robot arm, the packaging insert being releasably engageable with the drape and comprising: a body; and a retention portion engageable with the drive transfer element for retaining the drive transfer element in a desired position.
Claim 20 is also allowed for being dependent from claim 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771